internal_revenue_service number release date index numbers -------------------- ----------------------------------------------- -------------------------------------------------- ------------------- ------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b01 plr-143052-12 date april legend parent partnership sub de sub newco date date year a b ----------------------------------------- ------------------------------------------------------------------------ ------------------------ ---------------------------------------------- ----------------------------------------------------------------------- ---------------------------- ------------------------- ------------------------------------------------------------------------ -------------------------------------------- ------------------------- ---------------------------------------- -------- ------------------------------------------------- --------------------------- ----------------------- ------- ------ -- plr-143052-12 c d state a state b dear ----------------- ---------------------------------- --------------------------------- --------- -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts parent is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return the parent consolidated_group partnership a limited_partnership treated as a partnership for federal_income_tax purposes owns a of parent and certain employees of parent own the remaining b collectively the parent shareholders parent owns all of the outstanding_stock of sub a member of the parent consolidated_group sub owns all of the outstanding membership interests of de a limited_liability_company that is an entity treated as disregarded from its owner for federal_income_tax purposes in addition to sub parent owns multiple directly and indirectly owned subsidiaries prior to date parent owned all of the stock of sub and sub owned all of the stock of sub on date sub distributed the stock of sub to parent as a dividend distribution taxable under sec_301 of the internal_revenue_code accordingly parent excluded the amount of the distribution from its gross_income under sec_1 f ii of the income_tax regulations the sec_311 gain recognized by sub was deferred under sec_1_1502-13 thereby creating a deferred intercompany gain dig in the amount of dollar_figurec after taking into account the consummation of certain subsequent intercompany_transactions on date sub merged upstream into plr-143052-12 parent in a transaction intended to qualify as a tax-free_liquidation under sec_332 pursuant to sec_1_1502-13 parent became the successor to sub and succeeded to its dig in year de incurred debt guaranteed by sub in the amount of dollar_figured in connection with the purchase of the parent consolidated_group by partnership de debt in addition other members of the parent consolidated_group also incurred debt for such purpose collectively the parent consolidated_group debt shortly thereafter de distributed the proceeds of the de debt to sub sub in turn distributed the proceeds to parent creating an excess_loss_account ela in the stock of sub within the meaning of sec_1_1502-19 presently the de debt guaranteed by sub exceeds the fair_market_value of the de membership interests owned by sub for what are represented by the parent consolidated_group to be valid business reasons parent desires to undertake the proposed transaction proposed transaction i parent will incorporate newco under the laws of state a and contribute all of the stock of sub to newco ii sub will convert to a limited_liability_company under the laws of state b the conversion immediately thereafter sub will be treated as an entity that is disregarded as separate from newco for federal_income_tax purposes under sec_301_7701-2 in addition as a result of the conversion the de debt becomes non- recourse to newco under applicable state law the transactions described in steps i and ii above are referred to herein as the reorganization iii parent will merge with and into newco in a transaction qualifying as a statutory merger under applicable state law with newco surviving the statutory merger the merger given the current financial situation of the parent consolidated_group it may be necessary for parent before the consummation of the proposed transaction or newco after the consummation of the proposed transaction to restructure the parent consolidated_group debt including the de debt as part of the restructuring parent or newco may issue additional shares of its stock or newco may cancel some or all of its stock representations plr-143052-12 the reorganization the following representations are made with respect to the reorganization a immediately prior to the reorganization newco will be engaged in no business activity have no tax_attributes including those specified in sec_381 and hold no assets except for nominal assets necessary to pay incidental_expenses or maintain newco’s status as a corporation b parent will receive solely newco stock in the reorganization c the fair_market_value of the newco stock to be received by parent will be approximately equal to the fair_market_value of the sub stock surrendered in the exchange immediately following the reorganization parent will own all outstanding shares d of newco stock and will own such stock solely by reason of its ownership of sub immediately prior to the reorganization newco has no plan or intention to issue additional shares of its stock following e the reorganization except in connection with the merger although additional shares of newco stock may be issued pursuant to a subsequent debt restructuring immediately after the reorganization newco will hold directly and through sub f all the assets held by sub immediately prior to the reorganization except for assets used to pay expenses in connection with the reorganization these assets used to pay expenses will be less than one percent of the fair_market_value of the net assets of sub immediately prior to the reorganization g at the time of the reorganization sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in sub the liabilities of sub to be assumed by newco or to which the assets of sub h are subject within the meaning of sec_357 were incurred by sub in the ordinary course of its business and were associated with the assets transferred parent sub and newco will pay their respective expenses_incurred in i connection with the reorganization sub is not under the jurisdiction of a court in a title_11_or_similar_case within the j meaning of sec_368 the merger plr-143052-12 the following representations are made with respect to the merger the fair_market_value of the newco stock to be received by the parent k shareholders will be approximately equal to the fair_market_value of the parent stock to be surrendered in the merger newco or any related_person as defined in sec_1_368-1 has no plan or l intention to reacquire or acquire any of its stock deemed issued in the merger although the stock of newco may be cancelled pursuant to a subsequent debt restructuring m newco has no plan or intention to sell or otherwise dispose_of any of the assets of parent acquired in the merger except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 n the liabilities of parent to be assumed within the meaning of sec_357 by newco were incurred by parent in the ordinary course of business and are associated with the assets transferred the fair_market_value of the assets of parent to be transferred to newco will o equal or exceed the sum of the liabilities assumed within the meaning of sec_357 by newco plus the amount of liabilities if any to which the transferred assets are subject immediately after the merger will be effective the fair_market_value of the assets p of newco will exceed the amount of its liabilities at the time the merger will be effective the aggregate fair_market_value of the q assets to be transferred by parent to newco will equal or exceed the aggregate adjusted_basis of such assets r the merger will be undertaken pursuant to a plan_of_reorganization following the merger newco either directly or through one or more members of s newco’s qualified_group within the meaning of sec_1_368-1 will continue the historic_business of parent or use a significant portion of parent’s historic_business_assets in a business the parent shareholders parent and newco will pay their respective expenses t if any incurred in connection with the merger there will be no intercorporate indebtedness existing between parent and u newco that will be issued acquired or settled at a discount plr-143052-12 no two parties to the merger will be investment companies within the meaning of v sec_368 and iv at least --- of the proprietary interest in parent will be exchanged for newco w shares and will be preserved within the meaning of sec_1_368-1 parent is not under the jurisdiction of a court in a title_11_or_similar_case within x the meaning of sec_368 rulings based solely on the information and representations submitted we rule as follows with respect to the proposed transaction the reorganization the reorganization will qualify as a reorganization within the meaning of sec_368 revrul_67_274 1967_2_cb_141 the merger will not preclude the reorganization from qualifying as a reorganization within the meaning of sec_368 revrul_96_29 1996_1_cb_50 sub and newco will each be a party to the reorganization under section b sub will recognize no gain_or_loss upon the deemed transfer of its assets to newco and the deemed assumption by newco of the liabilities of sub in the reorganization sec_361 and sec_357 newco will recognize no gain_or_loss upon the deemed receipt of sub 1’s assets and the deemed assumption of sub 1’s liabilities in the reorganization sec_1032 sub will recognize no gain_or_loss on the distribution of the newco stock to parent sec_361 parent will recognize no gain_or_loss upon its deemed exchange of shares of sub stock for newco stock sec_354 the basis of the sub assets held by newco will be the same as the basis of such assets in the hands of sub immediately prior to the reorganization sec_362 plr-143052-12 the basis of the newco stock deemed received by parent will be the same as the basis of the sub stock for which they will be deemed exchanged sec_358 newco’s holding_period for the assets acquired from sub will include the period during which such assets were held by sub sec_1223 provided the sub stock is held as a capital_asset at the time of the reorganization the holding_period of the newco stock deemed received in exchange therefore will include the holding_period of the sub stock sec_1223 newco will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 the merger provided that the merger qualifies as a statutory merger under applicable state law the merger will qualify as a reorganization under sec_368 parent and newco will each be a_party_to_a_reorganization within the meaning of sec_368 parent will recognize no gain_or_loss on the deemed transfer of its assets to newco and the assumption by newco of the liabilities of parent sec_361 and sec_357 newco will recognize no gain_or_loss on the receipt of assets of parent solely in exchange for stock of newco sec_1032 parent will recognize no gain_or_loss on the deemed_distribution of newco stock to the parent shareholders sec_361 the ela in the stock of newco held by parent will be eliminated without the recognition of gain as a result of the merger sec_1_1502-19 the parent shareholders will recognize no gain_or_loss on their exchange of parent stock for newco stock sec_354 the basis of each asset of parent in the hands of newco will be the same as the basis of such asset in the hands of parent immediately prior to the merger sec_362 the parent shareholders’ basis in the newco stock received in the merger will equal their basis in the parent stock exchanged therefore sec_358 plr-143052-12 newco’s holding_period for the assets acquired from parent will include the period during which such assets were held by parent sec_1223 provided the parent stock is held as a capital_asset at the time of the merger the parent shareholders’ holding_period for the newco stock will include the holding_period of the parent stock exchanged therefore sec_1223 newco will succeed to and take into account the items of parent described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 the merger will cause the dig to be redetermined to be excluded from parent’s gross_income under sec_1_1502-13 the parent consolidated_group does not terminate the taxable_year of the parent consolidated_group does not terminate and the parent consolidated_group and such taxable_year will continue with newco the successor to parent as the common parent of the parent consolidated_group sec_1_1502-75 and iii caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction or any other transaction or item mentioned in this letter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the foregoing that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the steps in connection with the proposed transaction would result in a significant modification of the de debt within the meaning of sec_1001 and sec_1_1001-3 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-143052-12 in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives sincerely _grid r glyer______________ grid r glyer assistant to the branch chief branch office of associate chief_counsel corporate
